Case 0:20-cv-60548-RS Document 1 Entered on FLSD Docket 03/13/2020 Page 1 of 8



                             UNITED STATES DISTRICT COURT
                             SOUTHERN DISTRICT OF FLORIDA
                                  BROWARD DIVISION


 Jean Lucas                                                                               MAR 13 2020
        Plaintiff.                                                                        ANGELA E. NOBLE
                                                                                         CLERK U.S. DIST. CT.
                                                       Case No.                        S. D. OF FLA. - Ft   LAUD.
 -v-
                                                                  20cv60548
 NAVY FEDERAL CREDIT UNION
     Defendant.

                                           COMPLAINT

        Plaintiff, Jean Lucas hereby sues Defendants, NAVY FEDERAL CREDIT UNION


                                 PRELIMINARY STATEMENT

        1. This is an action for damages brought for damages for violations of the Fair Credit
reporting Act (FCRA) 15 U.S.C. 1681 et seq. and Florida Consumer Collection Practices Act
(FCCP A), Fla. Stat. §559(Part VI).

                                 JURISDICTION AND VENUE

        2. The jurisdiction of this Court is conferred by Fla. Stat. §559.77, 15 U.S.C. §1681p

        3. Venue is proper in this Circuit pursuant to Fla. Stat. §559.77 and 28 U.S.C. §139lb.

        4. This is an action for damages which exceed $15,000

        5. Plaintiff, Jean Lucas, is a natural person and is a resident of the State of Florida.

       6. Defendant, NAVY FEDERAL CREDIT UNION is a Virginia corporation, authorized
to do business in Florida.

       7. All conditions precedent to the bringing of this action have been performed, waived or
excused.
Case 0:20-cv-60548-RS Document 1 Entered on FLSD Docket 03/13/2020 Page 2 of 8



                                   FACTUAL ALLEGATIONS


       8. On or about Dec, 2018, Plaintiff ordered all 3 credit reports, EXPERIAN,
 TRANSUNION AND EQUIFAX. Only to find out Defendant, NAVY FEDERAL CREDIT
 UNION reporting a charge off account balance of $25,096 which, Plaintiff did not have any
 knowledge of such account.

        9. On or about Dec 2018, Plaintiff called Defendant, NAVY FEDERAL CREDIT
 UNION regarding the charge off account by calling the telephone number 800-336-333 which
 appeared on one of Plaintiffs credit report EQUIFAX. An automated voice picked up says
 "THIS NUMBER IS NO LONGER IN SERVICE."

         10. On or about Dec 2018, Plaintiff called Defendant again from a different telephone
 number from one of the credit reporting agencies, EXPERIAN. Plaintiff spoke with a
 representative and told her, Defendant, NAVY FEDERAL CREDIT UNION is reporting charge
 off account on Plaintiffs credit report. Plaintiff told the representative he did not recognize this
 account, and this account needs to be deleted from his credit report and told her this is formal
 dispute. Defendant did not send validation to Plaintiff and failed to report to the CRA the
 account was disputed.

         11. On or about Dec 16 2018, Plaintiff filed an Identity Theft Report with the FEDERAL
 TRADE COMMISSION, (FTC), and Plaintiff also filed complaint with the CONSUMER
 FINANCIAL PROTECTION BUREAU, (CFPB), against Defendant, NAVY FEDERAL
 CREDIT UNION, EXPERIAN, TRANSUNION and EQUIFAX. Upon information believe the
 CFPB forward the complaint to the defendant, NAVY FEDERAL CREDIT UNION, and the
 credit reporting agencies.

          12. On or about Jan 2019, Plaintiff sent a dispute letter and the Identity Theft Report to
 the credit reporting agencies, EXPERIAN, TRANSUNION, EQUIFAX and defendant, NAVY
 FEDERAL CREDIT UNION. On information and belief, the Plaintiff alleges that each CRA
 then forwarded his disputes to Defendant, NAVY FEDERAL CREDIT UNION through the
 credit industry's "e-Oscar" system and in response to each dispute, defendant simply responded
 that it had "verified" that the account belonged to it and was owed by plaintiff.

          13. Defendant, NAVYFEDERAL CREDIT UNION standard procedure for receiving and
 processing consumer disputes is to do so entirely by automated response, its "automated batch
 interface" system. It does not conduct a substantive investigation. No human being looks at the
 files or disputes. Literally nothing is done to investigate these disputes.

         14. Defendant, NAVY FEDERAL CREDIT UNION also knew when it received the
 Plaintiffs disputes (or any consumer's dispute that an defendant account was not his or her
 obligation) that it did not have any underlying documents - cardmember agreements, signed
 application, credit card statements, etc. - to support the debt. Defendant's only lawful option was
 to delete the tradeline.
Case 0:20-cv-60548-RS Document 1 Entered on FLSD Docket 03/13/2020 Page 3 of 8



         15. Defendant, NAVY FEDERAL CREDIT UNION had actual knowledge that that this
 is what the FCRA required - a "meaningful searching inquiry" and that defendant could not re-
 report or "verify" the account tradeline to the CRAs when it lacked underlying documentation.


         16. In 2000 the Federal Trade Commission held that the FCRA barred a debt buyer from
 "verifying" a tradeline disputed by a consumer when it did not possess the original documents.
 The FTC entered into a Concent Decree with Performance Capital Management, Inc. (PCM), a
 debt buyer and furnisher of credit information subject to 1681 s-2. Among the FTC's allegations
 was that upon receiving a CDV form from a CRA, "it is the practice of PCM to compare the ·
 name, address, and information in PCM's Computer database with the information provided on
 each consumer dispute verification form. Where the two match, PCM reports that is has verified
 as accurate the information in its file." The FTC alleged that "verifying information in the
 computerized PCM file does not constitute an 'investigation' for purposes of Section 623(b)
 [1681s-2(b13)]." The FTC's Consent Decree remedied this noncompliance with§ 1681s-2(b)
 with entry of the following injunction enjoining PCM from:

        failing to properly investigate consumer disputes, as required by Section 623(b) of
         the Fair Credit Reporting Act, 15 U.S.C. § 168ls-2(b), when consumer reporting
         agencies refer disputes to the defendant pursuant to Section 61 l(a)(2), 15 U.S.C.
         § 1681i(a)(2). In order to comply with Section 623(b) when a consumer disputes
           the accuracy of information reported by the defendant to a consumer reporting
           agency, defendant shall either verify the information with the original account
        records within the time period set forth in the Fair Credit Reporting Act or take all
         necessary steps to delete the information from the files of all consumer reporting
             agencies to which the information was reported. In any situation where the
             defendant either knows that no original records exist, or is informed by the
           original creditor that no records exist, the defendant shall, within five business
         days after receiving the consumer dispute, notify all consumer reporting agencies
          to which the information has been provided that the information is to be deleted
             from the file of the consumer who has disputed the account; .... (Emphasis
                              added). Consent Decree, Order, Section IL

         17. Then, in 2004 the United States Court of Appeals for the Fourth Circuit issued what
 remains the seminal opinion setting the investigation threshold under Section 1681s-2(b) of the
 FCRA. The Fourth Circuit held, "The key term at issued here, "investigation," is defined as "[a]
 detailed inquiry or systematic examination." Am. Heritage Dictionary 920 (4th ed.2000); see
 Webster's Third New lnt'I Dictionary 1189 (1981) (defining "investigation" as "a searching
 inquiry"). Thus, the plain meaning of "investigation" clearly requires some degree of careful
 inquiry by creditors." Johnson v. MBNA Am. Bank, NA, 357 F.3d 426,430 (4th Cir. 2004).
 Further, in circumstances in which the furnisher (like NAVY FEDERAL CREDIT UNION)
 lacks underlying account documents, like the credit card application, it can "not conclusively
 verify that" the consumer was obligated.
Case 0:20-cv-60548-RS Document 1 Entered on FLSD Docket 03/13/2020 Page 4 of 8



        18. On or about Jan 2019, Plaintiff received letters from the credit reporting agencies,
 EXPERIAN, TRANSUNION and EQUIFAX, they will investigate account in question and
 forward the information thru the e-oscar system to defendant, NAVY FEDERAL CREDIT
 UNION.

          19. On or about Feb 2019, Plaintiff received letters from the credit reporting agencies
 stated the investigation was completed the account has been verified and it will remain in his
 credit report. Defendant, NAVY FEDERAL CREDIT UNION failed to verified or validate the
 account since the first communication back in Dec 2018 and still continue collection activity,
 and did not report this account was in dispute to the credit reporting agencies. For the next
 several months Plaintiff keep disputing this negative account with no success.

         20. On or about Oct 2019, Plaintiff was declined credit with CHASE BANK due to
 defendant, NAVY FEDERAL CREDIT UNION reporting negative information on Plaintiffs
 credit reports.

        21. On or about Nov 2019, Plaintiff sent debt validation and letters to defendant, NAVY
 FEDERAL CREDIT UNION. Defendant again did not respond and continue collection activity,
 and did not report this account was in dispute to the credit reporting agencies.

         22. On or about Nov 2019, Plaintiff sent a dispute letter about the account to the credit
 reporting agencies, EXPERIAN, TRANSUNION and EQUIFAX.

        23. On or about Dec 2019 Plaintiff received a letters from credit reporting agencies, on
 information and beliefthru the e-oscar system they will inform NAVY FEDERAL CREDIT
 UNION about the dispute.

        24. On or about Dec 2019 Plaintiff received letters from the credit reporting agencies
 stated RE-INVESTIGATION is now complete item was update and verified.



        25. On or about Jan 2020 Plaintiff sent defendant debt validation but defendant did not
 respond and did not report the account in dispute with the credit reporting agencies and continue
 collection activity.

       26. On or about Jan 2020 Plaintiff sent a pending lawsuit letter to defendant upon
 infonnation believe defendant received the letter.

         27. On or about Jan 2020 Plaintiff received three letters from defendant, NAVY
 FEDERAL CREDIT UNION on several days from each other stated the account is accurate and
 if I wish to pursue this matter further, I may submit my dispute directly to the credit reporting
 agencies. In any one of these letter defendant did not validate the account and continue collection
 activity.
Case 0:20-cv-60548-RS Document 1 Entered on FLSD Docket 03/13/2020 Page 5 of 8



                                       COUNTI
                    VIOLATION OF THE FAIR CREDIT REPORTING
                    ACT, (FCRA) 15 U.S.C. §1681s-2(b) BY DEFENDANT
                           NAVY FEDERAL CREDIT UNION

        28. Plaintiff alleges and incorporates the information in paragraphs 1 through 27.

        29. Plaintiff is a consumer within the meaning of the FCRA, 15 U.S.C. §1681a(c).

       30. Defendant is a furnisher of information within the meaning of the FCRA, 15 U.S.C.
 §1681s-2.

       31. On one or more occasions within the one years and a half prior to the filing of this
       suit, by example only and without limitation, NA VY FEDERAL CREDIT UNION
       violated the Fair Credit Reporting Act, 15 U.S.C. §1681s-2(b) by failing to fully and
       properly investigate the Plaintiffs disputes regarding the account, and/or by reporting
       inaccurately the results of such investigation.

       32. As a result of this conduct, action and inaction of NAVY FEDERAL CREDIT
       UNION, the Plaintiff suffered actual damages including without limitation, by example
       only and as described herein: loss of credit damage to reputation, embarrassment,
       humiliation and other emotional and mental distress.

       33. NAVY FEDERAL CREDIT UNION's conduct, action and inactions were will full,
       rendering it liable for punitive damages in an amount to be determined by the court
       pursuant to 15 U.S.C. § 168 ln. In the alternative, NAVY FEDERAL CREDIT UNION
       was negligent entitling the Plaintiff to recover under 15 U.S.C. §16810.

       34. The Plaintiff is entitled to recover actual damages, statutory damages, punitive
       damages, costs and attorneys fees from NAVY FEDERAL CREDIT UNION in an
       amount to be determined by the Court pursuant to 15 U.S.C. §1681n and §16810.
Case 0:20-cv-60548-RS Document 1 Entered on FLSD Docket 03/13/2020 Page 6 of 8



                                      COUNT II
                   VIOLATION OF THE FAIR CREDIT REPORTING
                  ACT, (FCRA) 15 U.S.C. §1681s-2(a)(3) BY DEFENDANT
                          NA VY FEDERAL CREDIT UNION


        35. Plaintiff alleges and incorporates the information in paragraphs 1 through 27.

        36. Plaintiff is a consumer within the meaning of the FCRA, 15 U.S.C. §1681a(c).

       37. Defendant is a furnisher of information within the meaning of the FCRA, 15 U.S.C.
 §1681s-2.

       38. After multiple disputes prior to the filing of this suit, by example only and without
       limitation, NAVY FEDERAL CREDIT UNION violated the Fair Credit Reporting Act,
       15 U.S.C. §1681s-2(a)(3) by failing to provide notice of dispute. If the completeness or
       accuracy of any information furnished by any person to any consumer reporting agency is
       disputed to such person by a consumer, the person may not furnish the information to any
       consumer reporting agency without notice that such information is disputed by the
       consumer.

       39. As a result of this conduct, action and inaction of NAVY FEDERAL CREDIT
       UNION, the Plaintiff suffered actual damages including without limitation, by example
       only and as described herein: loss of credit damage to reputation, embarrassment,
       humiliation and other emotional and mental distress.

       40. NAVY FEDERAL CREDIT UNION's conduct, action and inactions were will full,
       rendering it liable for punitive damages in an amount to be determined by the court
       pursuant to 15 U.S.C. §1681n. In the alternative, NAVY FEDERAL CREDIT UNION
       was negligent entitling the Plaintiff to recover under 15 U.S.C. §16810.

       41. The Plaintiff is entitled to recover actual damages, statutory damages, punitive
       damages, costs and attorneys fees from NAVY FEDERAL CREDIT UNION in an
       amount to be determined by the Court pursuant to 15 U.S.C. §1681n and §16810.
Case 0:20-cv-60548-RS Document 1 Entered on FLSD Docket 03/13/2020 Page 7 of 8




                                     COUNT III
                    VIOLATION OF THE FAIR CREDIT REPORTING
                    ACT, (FCRA) 15 U.S.C. §1681 b(f) BY DEFENDANT
                           NAVY FEDERAL CREDIT UNION

        42. Plaintiff alleges and incorporates the information in paragraphs 1 through 27.

        43. Plaintiff is a consumer within the meaning of the FCRA, 15 U.S.C. §1681a(c).

       44. Defendant is a furnisher of information within the meaning of the FCRA, 15 U.S.C.
 §1681s-2.

       45. After many attempted disputing the alleged debt for pass year and a half and
       defendant failed to validate. Defendant violated 15 U.S.C. §1681b(f) by obtaining
       Plaintiffs consumer report without a permissible purpose defined by 15 U.S.C. § 1681 b.

       46. As a result of this conduct, action and inaction ofNAVY FEDERAL CREDIT
       UNION, the Plaintiff suffered actual damages including without limitation, by example
       only and as described herein: loss of credit damage to reputation, embarrassment,
       humiliation and other emotional and mental distress.

       47. NAVY FEDERAL CREDIT UNION's conduct, action and inactions were will full,
       rendering it liable for punitive damages in an amount to be determined by the court
       pursuant to 15 U.S.C. §168ln. In the alternative, NAVY FEDERAL CREDIT UNION
       was negligent entitling the Plaintiff to recover under 15 U.S.C. §16810.

       48. The Plaintiff is entitled to recover actual damages, statutory damages, punitive
       damages costs and attorneys fees from NAVY FEDERAL CREDIT UNION in an
       amount to be determined by the Court pursuant to 15 U.S.C. §1681n and §16810.
Case 0:20-cv-60548-RS Document 1 Entered on FLSD Docket 03/13/2020 Page 8 of 8



                                 COUNTIV
          VIOLATION OF FLORIDA CONSUMER COLLECTION PRACTICES
              ACT (FCCPA), FLA STAT. §559(Part VI) BY DEFENDANT
                       NAVY FEDERAL CREDIT UNION

        49. Plaintiff alleges and incorporates the information in paragraphs 1 through 27.

        50. Plaintiff is a consumer within the meaning of §559.55(2)

        51. Defendant is a debt collectors within the meaning of §559.55(6).

         52. Defendant violated the §559.72(9) by claiming, attempting or threatening to enforce
 a debt when such persons knew that the debt was not legitimate or asserting the existence of the
 legal right with knowledge that the right does not exist.

        53. Specifically, despite Plaintiffs numerous requests for proof that he is legally
obligated to pay any of the defendant. Defendant failed to provide the requested evidence and
continued collection activity by reporting the allege debt every month to the credit reporting
agencies since the initial dispute.

      54. As a direct and proximate result of defendant's actions, Plaintiff has sustained
damages as defined by Florida Statutes, Section 559.77

         WHEREFORE, Plaintiff demands judgment for damages against Defendants for actual
or statutory damages, and punitive damages, attorney's fees and costs, pursuant to pursuant to
Fla. Stat. §559.77.


                                  DEMAND FOR JURY TRIAL

        Plaintiff hereby demands a trial by jury of all issues so triable as a matter of law.

Respectfully submitted,

cs=~---=-----
Jean Lucas
9137 W Sunrise BLVD
Plantation, FL 33322
254-291-6933
